Fl LED
                                                                                         GREGG couHTY. TEXAS




                                         NO. 44128-A

STATE OF TEXAS                                 §           IN THE DISTRICT COUR
                                               §                            FILED IN
                                                                     6th COURT OF APPEALS
vs.                                            §           GREGG COUNTY,     TEXAS TEXAS
                                                                       TEXARKANA,
                                               §                     5/20/2015 1:49:27 PM
ROBERT MOORHEAD                                §           188TH JUDICIAL   DISTRICT
                                                                         DEBBIE  AUTREY

                                    NOTICE OF APPEAL
                                                                             Clerk
                                                                                                               I
TO THE HONORABLE COURT:

       Notice is hereby given that the Defendant, ROBERT MOORHEAD, appeals this case to the
                                                                                                               I
                                                                                                               [•
                                                                                                               I
                                                                                                               i
                                                                                                               i
Sixth Court of Appeals in Texarkana.

                                            Respectfully submitted,

                                            SNOW E. BUSH, JR., P.C.
                                            420 N. Center Street
                                            Longview, TX 75601
                                            PHONE: (903) 753-7006
                                                                                                               lt
                                            FAX: (903) 753-7278                                                i
                                            E-MAIL: jonathanwharton l@sbcglobal.net                            Ii
                                                                                                               l
                                                    J NATHANWHARTON
                                                      ATE BAR NO. 24075764
                                                    ATTORNEY FOR DEFENDANT

                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing was served on the
Di~r.~~ Attorney's Office of Gregg County, counsel for appellee, on this the }                                                                                     FILED
                                                                           GREGG COUNTY, TEXAS

                                                                             MAY 14 2015
                                         CAUSE NO. 44128-A

 STATE OF TEXAS                              §
                                             §
                                             §
 v.                                          §           OF GREGG COUNTY, TEXAS
                                             §
                                             §
 ROBERT JUSTIN MOORHEAD                      §               188th JUDICIAL DISTRICT

                                  MOTION FOR NEW TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

        Now comes ROBERT JUSTIN MOORHEAD, Defendant, and files this Motion for New

Trial in this case.

                                                   I.

        1.      Defendant would show the Court that there has been material error com!nitted that

is calculated to injure the rights of Defendant.

                                                   II.

        2.      Defendant would show the Court that both the guilt/innocence verdict and the

punishment verdict are contrary to the law and the evidence on the case.

        WHEREFORE, PREMISES CONSIDERED, ROBERT JUSTIN MOORHEAD prays

that this Court grant him a new trial.



                                              Signature on next page
Respectfully submitted,



BOYD & BROWN, P.C.




BY:    KE~~
       State Bar No. 24076877
       1215 Pruitt Place
       Tyler, Texas 75703
       903/526-9000
       903/526-9001 (FAX)
       kevin.giddens@suddenlinkmail.com
                              CERTIFICATE OF SERVICE

        On May 14th, 2015, a true and correct copy of the foregoing instrument was served upon
the following in accordance with Rule21 a of the Texas Rules of Civil Procedure.


                                               ~
 Mr. Carl Dorrough                                     Hand Delivery
 Ms. Debbie Garrett                                    Facsimile
 GREGG COUNTY DISTRICT                         D       Certified Mail - RRR
 ATTORNEY                                      D       First Class Mail
 101 E. Methvin, Suite 333 .                   D       Via Overnight
 Longview, Texas 75605
 (903) 236-8440
 (903) 236-8490 (Fax)
                                                                                                 FI LED
                                                                                            GREGG COUHTY. EXAS

                                 Snow E. Bush, Jr., P. C.
                                      Attomey and Counselor at Law
Snow E. Bush, Jr.                                                                                  enter Street
Board Certified                                                                         Longview, Texas 75601
Texas Board of legal Speciali=ation                                                            (903) 753-7006
Civil Trial Law and                                                                            (903) 753-7278
Personal Injury Trial Law                                                     E-Mail: snowbush@sbcglobal.net

Jonathan Wharton                                                       E-Mail: jonathanwharton l@sbcglobal.net
Licensed in Texas and New York


                                               May 19, 2015


Via First Class Mail                                                                                              f
Barbara Duncan
Gregg County District Clerk
P. 0. Box 711
Longview, TX 75606

Re:       The State of Texas v. Robert Moorhead
          Cause No.: 44128-A
                                                                                                                  I
                                                                                                                  I
Dear Ms. Duncan:
                                                                                                                  t
Enclosed please find the original and one (1) copy of a Notice of Appeal for filing with the Court




                                                                                                                  I
in the matter referenced above. A self-addressed, stamped envelope is enclosed for returning the
file-marked copy.

Thank you for your kind attention to this matter.

                                                 Sincerely,
                                                                                                                  Ii
                                                                                                                  ['
                                                                                                                  r
                                                                                                                  i


                                                 Rose West
                                                 Legal Assistant to Jonathan Wharton
/rw
Enclosures

cc:       District Attorney's Office (Via Facsimile 903-236-8490)
          Gregg County Courthouse                                                                                 f
          101 E. Methvin, Suite 333
                                                                                                                  '
                                                                                                                  I
          Longview, TX 75601




                                                                                                                  I
                                                                                                                  l'